—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated June 25, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The issue raised in this proceeding could have been reviewed on direct appeal from the judgment of conviction. In addition, the petitioner’s CPL article 440 motion, based on the same ground as that raised in the petition, was previously denied, and leave to appeal therefrom was denied. Accordingly, habeas corpus is not an appropriate remedy (see, People ex rel. Smith v Hanslmaier, 237 AD2d 473; People ex rel. Benbow v Scully, 189 AD2d 844; People ex rel. Jackson v Scully, 183 AD2d 799; People ex rel. Heath v Riley, 171 AD2d 768). Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.